Citation Nr: 1443154	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-49 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial compensable disability rating for laceration, right index finger.

2.  Entitlement to an initial compensable disability rating for scars.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for abdominal pain, to include as due to exposure to contaminated water at Camp Lejeune.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for memory loss.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for generalized joint pain.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disorder, to include deep vein thrombosis, pulmonary embolism, and blood clots.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin rash, to include as due to exposure to contaminated water at Camp Lejeune.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for a right elbow disorder.

12.  Entitlement to service connection for a left elbow disorder.

13.  Entitlement to service connection for a back disorder.

14.  Entitlement to service connection for residuals of a head injury.

15.  Entitlement to service connection for liver cysts, to include as due to exposure to contaminated water at Camp Lejeune.

16.  Entitlement to service connection for a neck disorder.

17.  Entitlement to service connection for a right hip disorder.

18.  Entitlement to service connection for a left hip disorder.

19.  Entitlement to service connection for a right shoulder disorder.

20.  Entitlement to service connection for a left shoulder disorder.

21.  Entitlement to service connection for a right knee disorder.

22.  Entitlement to service connection for a left knee disorder.

23.  Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976 and from January 1991 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

Veterans Benefits Administration (VBA) Fast Letter 11-03 stipulates that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminants at Camp Lejeune are to fall under the jurisdiction of the Louisville, Kentucky RO.  Although this case was initially adjudicated by the RO in Togus, the record reflects that the case was subsequently transferred to the RO in Louisville, where it was readjudicated, before being returned to the Togus RO for scheduling of a videoconference hearing.

In May 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss. The Federal Circuit held that these were two different claims. 

Although Boggs addressed the language of 38 U.S.C.A. § 7104(b), the statute governing claims previously denied in a Board decision, the Veterans Court has discussed Boggs in the context of claims previously denied only by the AOJ and governed by 38 U.S.C.A. § 7105(c).  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  This leads the Board to the conclusion that the holding in Boggs is not to be limited to claims previously denied by the Board but is to be considered where the previous denial was only by the AOJ. 

In Velez, the Veterans Court provided, "we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injurys' (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 204. The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim.  Id.  

The Board notes that the RO has previously adjudicated the issues of entitlement to service connection for blood clots, entitlement to service connection for a left leg disorder, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for deep vein thrombosis and pulmonary embolism as separate issues.  However, considering the Veteran's statements, and from the medical evidence of record, it appears that the claims for service connection for a left leg disorder and for blood clots are actually part and parcel of the underlying issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for deep vein thrombosis and pulmonary embolism.  As will be discussed further below, the evidence suggests that the Veteran's claimed left leg disorder and blood clots are not distinctly diagnosed diseases or injuries, but rather are symptoms of the underlying deep vein thrombosis and pulmonary embolism.  As such, and under the specific circumstances of this case, the Board has combined these issues for the sake of judicial economy.

In June 2014, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for renal cysts, to include as secondary to exposure to contaminated water at Camp Lejeune, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a left elbow disorder, a back disorder, liver cysts, left shoulder disorder, right and left knee disorders, and entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right index finger laceration is stable, does not measure greater than 6 square inches (39 sq. cm.), and has not limited function.

2.  The Veteran's other service-connected scars are stable, do not measure greater than 6 square inches (39 sq. cm.), and have not limited function.

3.  In a May 2002 decision, the RO denied service connection for abdominal pain, memory loss, generalized joint pain.

4.  The Veteran did not perfect an appeal of the May 2002 RO decision.

5.  The evidence received since the May 2002 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for abdominal pain; memory loss; generalized joint pain; deep vein thrombosis with pulmonary embolism and blood clots; skin rash; and a bilateral hearing loss disability.

6.  The evidence received since the May 2002 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.

7.  The preponderance of the evidence is against finding that the Veteran has tinnitus that is etiologically related to a disease, injury or event in service.

8.  The preponderance of the evidence is against finding that the Veteran has a right elbow disorder that is etiologically related to a disease, injury or event in service.

9.  The preponderance of the evidence is against finding that the Veteran has residuals of a head injury, other than scars, that are etiologically related to a disease, injury or event in service.

10.  The preponderance of the evidence is against finding that the Veteran has a neck disorder that is etiologically related to a disease, injury or event in service.

11.  The preponderance of the evidence is against finding that the Veteran has a right hip disorder that is etiologically related to a disease, injury or event in service.

12.  The preponderance of the evidence is against finding that the Veteran has a left hip disorder that is etiologically related to a disease, injury or event in service.

13.  The preponderance of the evidence is against finding that the Veteran has a left hip disorder that is etiologically related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for laceration, right index finger, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

2.  The criteria for a compensable disability rating for scars are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

3.  The May 2002 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2013).

4.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for abdominal pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for memory loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for generalized joint pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a left leg disorder to include deep vein thrombosis with pulmonary embolism, and blood clots.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

9.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a skin rash.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

10.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

11.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

12.  A right elbow disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

13.  Residuals of a head injury, other than scars, were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

14.  A neck disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

15.  A right hip disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

16.  A left hip disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

17.  A right shoulder disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

Concerning the service connection and new and material evidence claims, the Veteran was provided with VCAA letters that fully satisfied the duty to notify provisions in May 2006 and June 2006.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was informed of the reasons for the prior denials and the type of evidence necessary to reopen each claim.  The appellant was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.  The Veteran was also advised of the reason for the previous final denials of service connection and instructed him on the meaning of new and material evidence.  The claims were subsequently adjudicated in July 2007.

Concerning the claims for higher ratings, for initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The service treatment records (STRs) from the Veteran's first period of active duty have been obtained.  The Veteran had subsequent service in the Reserves, and the available Reserve STRs appear to be incomplete.  When service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

In this case, the RO diligently searched for applicable records.  Multiple requests were made to the National Personnel Records Center. Requests for records were sent to the Naval Research Readiness Center, US Naval Reserve Center of Maine, and multiple regional offices.  The Veteran was informed that his Reserve STRs were unavailable for review, and in May 2007, the RO requested that he submit any records in his possession.  There is no indication that there are any other alternative records to be pursued, and the Board finds that the heightened duty to assist has been satisfied. 

There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where service medical records are presumed destroyed while in the custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Also, case law does not lower the legal standard for proving a case of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  As noted in more detail below, that has been done in this case.

The file includes medical records from those VA and non-VA medical providers that the Veteran identified as having relevant records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any other VA or non-VA medical providers having additional records that should be obtained before the appeal is adjudicated by the Board.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran when necessary to evaluate the severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO last provided the Veteran with a VA examination with regard to his service-connected laceration, right index finger, and scars in June 2007.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As the objective evidence of record does not indicate that there has been a material change in the laceration and scar disabilities on appeal since his last VA examination, the Board will decide these issues based on the evidence of record. 

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was most recently provided VA examination in connection with his claims for service connection for tinnitus in June 2007, and for a right elbow disorder, a head injury, a neck disorder, and a right shoulder disorder in October 2009.  The examiners each reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports and opinions to be thorough and complete concerning these claims for service connection.  Therefore, the Board finds the examination reports and opinions to be sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for right and left hip disorders.  However, as will also be discussed in more detail below, the Board finds that an examination or opinion in this regard is not necessary due to a lack of credible lay or medical evidence of any such disabilities in service or for decades thereafter.  In essence, there is no credible lay evidence of symptoms since service, nor is there a competent etiology opinion of record that links the claimed right and left hip disorders, to the Veteran's military service.  Therefore, a VA examination is not warranted for these claims.

Concerning the new and material evidence claims, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically suggested the submission of evidence that could be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As these claims are on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his initial claim in April 2006.  Therefore, the post-2002 and pre-October 2008 schedular criteria are applicable.  Rating criteria for scars addressed under this section are found in Diagnostic Codes 7800 through 7805.  

Under  Diagnostic Code 7800, an 80 percent rating is warranted for disfigurement of the head face or neck where there are visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion of asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 10 percent rating is warranted with one characteristic of disfigurement.  

Under Diagnostic Code 7800, Note (1) states that the eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are:  scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide a the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches  39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Note (2) provides that rating tissue loss under auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes), or Diagnostic Code 6063 (anatomical loss of one eye) as appropriate.  Note (3) allows consideration of unretouched color photographs when evaluating under these criteria.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).  

The next criteria, under Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (see 38 C.F.R. § 4.68 of this part on the amputation rule).  

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008).

B.  Initial Compensable Rating for Laceration, Right Index Finger, and Scars

Service connection for laceration, right index finger, and scars were granted by means of a July 2007 RO decision.  A noncompensable disability rating was established, effective April 19, 2006.  The present claim for higher ratings stems from the original July 2007 RO decision.

On VA compensation and pension examination in June 2007, there was a right index finger scar that measured 1 cm by 1-2 mm that was less than 1 mm depressed.  The examiner found no swelling, tenderness, deformity, adherences, abnormal texture, skin breakdown, underlying tissue loss, inflammation, edema, keloid, disfigurement, or limitation of function of the scar.  The color was very slightly pale.

The examiner also noted a small scar on the tip of the olecranon on the left which measured 1.5 cm by 0.5 cm.  The scar was slightly pink, nontender, and of normal texture.  There was no skin breakdown, underlying tissue loss, inflammation, edema, or keloid.  The texture was normal, and there was no limitation of function by the scar.

There was a scar on the right side of the forehead which measured 1.25 cm in circumference.  Another scar on the forehead was noted to be barely visible and measured 2cm by 2 mm at its widest point.  A third scar measured 0.75 cm by 1 mm was barely visible.  All of these scars were noted to be nontender with no adherence, skin breakdown, underlying tissue loss, inflammation, edema, or keloid.  These scars were essentially flat and were not significantly disfiguring.  There was no limitation of function by these scars.

The examiner observed that the scar remaining from the in-service tattoo removal on the Veteran's left upper arm measured 8 cm by 5.5 cm and was pain, irregular, and thin.  The examiner indicated that although this scar could be considered disfiguring, it was covered by the Veteran's shirt.  The scar was nontender with no adherence.  The texture was irregular, thickened, and thin.  There was no skin breakdown, significant depression, underlying tissue loss, inflammation, edema or keloid.  The scar also did not cause a limitation of function.

At his February 2010 DRO hearing, the Veteran said that he had a full range of motion of his right index finger.  He said that the scar was numb only in exposure to cold.  

At the Veteran's May 2014 Board hearing, the Veteran said that he had numbness on the tip of his index finger.  The scar was not painful.

The Veteran has submitted color photographs of his scars.  These have been examined and considered by the Board.

First considering the Veteran's facial scars, the Board notes that none of the characteristics of disfigurement enumerated in Note (1) to Diagnostic Code 7800 are manifest.  None of the facial scars scar are five or more inches (13 or more centimeters) in length; are at least one-quarter inch (0.6 centimeters) wide at the widest part; have a surface contour elevated or depressed on palpation; are adherent to underlying tissue; are hypo- or hyper-pigmented in an area exceeding six square inches  39 square centimeters); have texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); have underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); or have skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Further, there is no visible or palpable tissue loss, gross distortion or asymmetry of one or more features, or asymmetry of a paired set of features.  As such, a compensable disability rating is not warranted under Diagnostic Code 7800 for the Veteran's facial scars.

Concerning the Veteran's laceration, right index finger, and other service-connected scars, the competent and probative evidence of record indicates that the Veteran's scars are smaller than 6 square inches in size, are stable, not deep, not painful, and do not affect limitation of function.  Furthermore, the VA examination during the period under consideration indicates that the scars are well healed.  There is no competent and probative evidence to the contrary.  

As the Veteran's scars are not deep and are not 6 square inches or 144 square inches, a compensable rating is not warranted pursuant to Codes 7801 and 7802.  The evidence does not show that the Veteran's scars are unstable; therefore, a rating under Diagnostic Code 7803 is not warranted.  Pursuant to Diagnostic Code 7804, the criteria for a 10 percent rating are not met as the scars have not been reported as painful.  In addition, the evidence does not show the scars manifest in limitation of function or have any other disabling effect that is not contemplated by the assigned rating.

On the basis of the foregoing, the Board finds that the weight of the evidence is against a compensable disability rating for laceration, right finger, and scars.  The record presents no basis for assignment of a compensable disability rating for the laceration, right finger, and scars under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Fenderson, supra. 

C.  Other Considerations

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria employed for evaluating the Veteran's right finger laceration and scars considered herein are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders considered in this decision that are unusual or are different from those contemplated by the schedular criteria.  In this case, the schedular criteria specifically consider and account for disfigurement, unsightliness, and pain.  The available schedular evaluations for the service-connected disabilities considered in this decision are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

Additionally, in reviewing the Veteran's appeal for a compensable rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not indicated that he is unemployed or unemployable as result of his service-connected scars and/or right finger laceration.  Additionally, the evidence does not suggest that the Veteran is unemployable because of these service-connected disabilities.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to TDIU has not been raised.

III. New and Material Evidence Claims

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Abdominal Pain, to Include as Due to Exposure to Contaminated Water at Camp Lejeune

The Veteran underwent a Gulf War Registry examination in March 1994.  At the time, he complained of mild right upper quadrant discomfort.  The record reflects that the abdominal symptoms occurred for the first time about a year previously.  The examiner indicated that the Veteran's abdomen was normal.  

On VA fee basis examination in November 2001, the examiner indicated that the Veteran may have had gastritis previously, but he was not experiencing problems at that time.

In a May 2002 decision, the RO denied service connection for abdominal pain.  The RO considered the Veteran's subjective complaints as well as the available medical records and indicated that the Veteran's abdominal pain had not resulted in an actual disability.  The RO also noted that the had requested information from the Veteran in support of a claim for an undiagnosed illness due to Gulf War service, and the Veteran had not replied.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

Evidence added to the record since the May 2002 rating decision includes additional VA and private treatment records.  A colonoscopy performed in September 2006 yielded normal results.

At his February 2010 DRO hearing, the Veteran said that he experienced abdominal pain starting in 1991.

At the Veteran's May 2014 Board hearing, the Veteran related that he had never been diagnosed with gastric reflux.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for abdominal pain.  As discussed, the RO initially denied the Veteran's claim because there was no probative evidence of an actual current disability.  Since then, there has been no further medical evidence added to the file which would establish such a diagnosis.  The current treatment records contain the Veteran's complaints of abdominal pain, but they do not show that these complaints have resulted in a diagnosis of an actual disability.  Additionally, the Veteran's personal statements that he has abdominal pain as a result of his active duty service were considered at the time of the previous final decision and are thus cumulative.  The Veteran's assertions that he has abdominal pain as a result of exposure to contaminated water at Camp Lejeune are new in that they were not considered at the time of the prior denial of the claim; however, they are not material, as they do not provide evidence of an actual underlying disability.  In essence, the evidence added to the record since the May 2002 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for abdominal pain may not be reopened.

C.  Memory Loss

The Veteran underwent a Gulf War Registry examination in March 1994.  The examiner indicated that with the exception of faint scars on the forehead, the Veteran's head was normal.

On VA fee basis examination in November 2001, the examiner was unable to reproduce a memory loss.  It was noted that the Veteran was able to remember things when challenged.

In a May 2002 decision, the RO denied service connection for memory loss.  The RO considered the Veteran's subjective complaints as well as the available medical records and indicated that the Veteran's assertions of memory loss had not resulted in an actual disability.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

Evidence added to the record since the May 2002 rating decision includes additional treatment records and statements from the Veteran.

On VA compensation and pension examination in October 2009, the examiner noted that the Veteran had been involved in motor vehicle accidents in 1975 and 1980.  There was no known loss of consciousness.  The Veteran reported experiencing small headaches following the 1975 accident and memory loss following the second head injury in 1980.  It was noted that the Veteran reported experiencing dizziness one to two times each month and mild memory impairment.  After performing an examination, the examiner opined that the Veteran did not have a traumatic brain injury during service, and a current diagnosis of a traumatic brain injury was not warranted.  The examiner explained that the service treatment records did not describe any TBI symptoms following the 1975 accident.

On VA Gulf War Protocol examination in October 2012, the Veteran reported experiencing memory loss.  He said that he would forget things he was told.  He added that it may be due to his not hearing well due to his hearing aids.  The examiner found no cognitive defects.

At the Veteran's May 2014 Board hearing, the Veteran related his memory loss to an undiagnosed TBI as a result of his in-service automobile accident in 1975.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for memory loss.  As discussed, the RO initially denied the Veteran's claim because there was no persuasive evidence that the Veteran's complaints of memory loss were the result of an actual current disability.  Since then, there has been no further medical evidence added to the file which would establish such a disability.  The newly performed VA examinations have not indicated that the Veteran's complaints of memory loss are related to military service in any way.  Additionally, the Veteran's personal statements that he has memory loss as a result of his active duty service were considered at the time of the previous final decision and are thus cumulative.  In essence, the evidence added to the record since the May 2002 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for memory loss may not be reopened.

D.  Joint Pain

The Veteran underwent a Gulf War Registry examination in March 1994.  The examiner indicated that the Veteran's extremities were normal.

On VA fee basis examination in November 2001, the examiner indicated that the Veteran had mild arthritis of the knees, myofascitis, and tenosynovitis.

In a May 2002 decision, the RO denied service connection for joint pain.  The RO considered the Veteran's subjective complaints as well as the available medical records and indicated that the Veteran's complaints of back, knee, shoulder, and elbow pain had not resulted in an actual disability.  The RO also noted that the had requested information from the Veteran in support of a claim for an undiagnosed illness due to Gulf War service, and the Veteran had not replied.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

At the Veteran's May 2014 Board hearing, the Veteran described experiencing multiple joint pains.

The Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for generalized joint pain.  As discussed, the RO initially denied the Veteran's claim because there was no persuasive evidence that the Veteran's complaints of joint pain were the result of an actual current systemic disability or were related to service.  Since then, there has been no further medical evidence added to the file which would establish such facts.  The Veteran's personal statements that he has generalized joint pains as a result of his active duty service were considered at the time of the previous final decision and are thus cumulative.  In essence, the evidence added to the record since the May 2002 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for generalized joint pain may not be reopened.

The Board wishes to emphasize that the decision on this general systemic issue in no way impacts the Veteran's independent claims for service connection for disabilities of individual specific joints.

E.  Right Knee Disorder

In a May 2002 decision, the RO denied claims for service connection for a right knee disorder.  At that time, the evidence consisted of the Veteran's service treatment records, the report from VA examinations, and the Veteran's assertions.

The RO determined that service connection was not warranted for a right knee disorder.  The RO considered the Veteran's report of injuring his right knee as a result of an in-service automobile accident but concluded that there was no current permanent residual or chronic disability subject to service connection.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

The evidence added to the claims file subsequent to the May 2002 RO denial includes VA treatment records, a VA examination report, and the transcript from the Veteran's VA hearings.  Pertinent to the current claim, these additional records contain an MRI which revealed degenerative joint disease changes of the knees.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  The claim was previously denied as the evidence did not show a permanent or chronic disability subject to service connection.  As the newly added MRI reveals a current diagnosis of an actual permanent or chronic right knee disorder, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a right knee disorder is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.

F.  Left Leg Disorder, to Include Deep Vein Thrombosis, Left Leg, With Pulmonary Embolism, and Blood Clots

The June 1976 separation examination report reflects that the Veteran had normal lower extremities.

The Veteran underwent a Gulf War Registry examination in March 1994.  The examiner indicated that the Veteran's extremities were normal.

In December 1999, the Veteran was treated for left leg discomfort and puffiness.

In March 2000, the Veteran was treated for left leg pain and swelling.

A March 2000 VA hospitalization record shows that the Veteran was treated for deep vein thrombosis of the left leg.  He had a blood clot in his left leg.  The note indicates that the Veteran was first treated in 1991 for deep vein thrombosis.

In a May 2002 decision, the RO denied service connection for deep vein thrombosis with pulmonary embolism.  The RO considered the Veteran's complaints as well as the available medical records and concluded that the Veteran's diagnosed deep vein thrombosis with pulmonary embolism neither occurred in nor was caused by his service.  The RO also noted that the had requested information from the Veteran in support of a claim for an undiagnosed illness due to Gulf War service, and the Veteran had not replied.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

The evidence added to the claims file subsequent to the May 2002 RO denial includes additional VA treatment records, statements from the Veteran, and the transcript from the Veteran's VA hearings.  At his February 2010 DRO hearing, the Veteran said that he was not seen while he was in the military for deep vein thrombosis in his left leg, but it happened after he came back from Saudi Arabia in 1991.  He related that he took care of his leg himself with hot packs and aspirin.  He said that in 2000 it was diagnosed as deep vein thrombosis.  He said that a doctor listened to his heart and lungs and said that he had a clot.  He was admitted to the hospital, and he was put on Coumadin therapy.  He said that his blood clots were secondary to his deep vein thrombosis.

On VA Gulf War Protocol examination in October 2012, the Veteran reported first experiencing deep vein thrombosis in his left lower leg two months after he returned from Saudi Arabia.  He said that he had been on blood thinners since 2000.  The examiner found varicose veins, and a history of pulmonary embolism was noted.

At the Veteran's May 2014 Board hearing, the Veteran related that he had problems with his legs multiple times after returning from Desert Storm.  He said that eventually he got a diagnosis of DVT and pulmonary embolism.

The Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a left leg disorder, to include deep vein thrombosis, pulmonary embolism, and blood clots.  As discussed, the RO initially denied the Veteran's claim because although the Veteran had a diagnosis of deep vein thrombosis, there was no persuasive evidence that the Veteran's deep vein thrombosis was a result of his active duty.  Since then, there has been no further medical evidence added to the file which would establish such a connection.  While the current treatment records contain evidence of treatment for deep vein thrombosis, pulmonary embolism, and blood clots, no medical examiner has even suggested a connection between this diagnosed disability and the Veteran's service.  Additionally, the Veteran's personal statements that he has pulmonary embolism and a left leg disorder as a result of his active duty service were considered at the time of the previous final decision and are thus cumulative.  In essence, the evidence added to the record since the May 2002 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for a left leg disorder to include deep vein thrombosis, pulmonary embolism, and blood clots, may not be reopened.

G. Skin Rash, to Include as Due to Contaminated Water at Camp Lejeune

Service treatment records show that in July 1975, the Veteran was treated for erythema about his left elbow following removal of a tattoo.  The June 1976 separation examination report reflects that the Veteran had normal skin.  

The Veteran underwent a Gulf War Registry examination in March 1994.  The examiner indicated that with the exception of a few scars, the Veteran's skin was normal.

On VA fee basis examination in November 2001, the examiner observed a dyshydrosis of the Veteran's hands and feet with a little bit of inflammation between his toes.  Assessments of icthyosis, brown induration, tinea pedia, and a possible mild hemangloma were given.

In a May 2002 decision, the RO denied service connection for skin rashes.  The RO considered the Veteran's subjective complaints as well as the available medical records and indicated that the Veteran's claimed skin rashes neither occurred in nor were caused by his active duty service.  The RO also noted that the had requested information from the Veteran in support of a claim for an undiagnosed illness due to Gulf War service, and the Veteran had not replied.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

A VA treatment record from June 2005 contains the Veteran's complaints of recurring tinea pedis on his left foot since 1991.

The current claim was filed in April 2006.  The evidence added to the claims file subsequent to the May 2002 RO denial includes additional VA treatment records, statements from the Veteran, and the transcript from the Veteran's VA hearings.  

At his February 2010 DRO hearing, the Veteran said that he was not treated for a skin rash while he was on active duty.  He said that he had a tattoo removed while he was on active duty, and there was scar tissue.

At the Veteran's May 2014 Board hearing, the Veteran related that he had a skin rash he attributed to contaminated water at Camp Lejeune.  He said that he did not have an actual diagnosis of a rash, but every once in a while the skin on his hands and feet would turn red.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for skin rash.  As discussed, the RO initially denied the Veteran's claim because the evidence did not indicate that the Veteran's claimed skin rashes occurred in or were caused by his active duty service.  Since then, there has been no further medical evidence added to the file which would establish such a connection.  At the time of the prior denial, the medical records showed that the Veteran had a history of tinea pedis; the newly added treatment records also merely indicate that the Veteran had tinea pedis in the past; as such, these records are cumulative.  The current treatment records contain the Veteran's complaints of skin symptoms, but they do not show that these complaints have resulted in a diagnosis of an actual skin disability during the time period germane to the claim.  Additionally, the Veteran's personal statements that he has a skin rash as a result of his active duty service were considered at the time of the previous final decision and are thus cumulative.  The Veteran's assertions that he has a skin rash as a result of exposure to contaminated water at Camp Lejeune are new in that they were not considered at the time of the prior denial of the claim; however, a new theory of entitlement, by itself, does not warrant reopening of a claim absent new and material evidence.  Although the Veteran has pointed to contaminated water as a potential etiology, he did not provide any competent evidence to support such an assertion.  Furthermore, as a lay person, he is not competent to assert such a relationship.  Significantly, the Veteran himself at his May 2014 Board hearing acknowledged that he did not have a diagnosis of a rash at this time.  In essence, the evidence added to the record since the May 2002 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for a skin rash may not be reopened.

H.  Bilateral Hearing Loss Disability

On VA compensation and pension examination in December 2001, the Veteran complained of a hearing problem.  The Veteran said that the hearing problem could have been related to scuba diving, or they could be related to an in-service automobile accident.  The examiner recorded the Veteran's history of tinnitus that began one to two years previously.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
15
25
LEFT
25
15
10
20
30

Speech recognition testing resulted in results of 96 percent in the right ear and 92 percent in the left ear.  

In a May 2002 decision, the RO denied service connection for hearing loss.  The RO considered the Veteran's subjective complaints of hearing loss as due to prior automobile accidents or scuba diving.  The RO also considered the available medical records and concluded that the Veteran's claimed hearing loss neither occurred in nor was caused by his service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

The evidence added to the claims file subsequent to the May 2002 RO denial includes additional VA treatment records, statements from the Veteran, and the transcript from the Veteran's VA hearings.  The additional VA treatment records document ongoing treatment for hearing loss.  

On VA audiological examination in June 2007, the Veteran related that he had difficulty hearing soft voices.  He had difficulty talking on the telephone.  The Veteran reported that he served on active duty on an aircraft carrier, and the Veteran reported experiencing an in-service automobile accident.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
25
30
30
LEFT
50
40
30
40
40

Speech recognition testing resulted in results of 96 percent in the right ear and 96 percent in the left ear.  The examiner reviewed the available service treatment records and commented on the enlistment and separation examination reports.  The examiner opined that part of the Veteran's hearing loss in the left ear was conductive in nature which would not be consistent with the type of injury that happened as a result of the in-service motor vehicle accident.  The examiner said that the Veteran reported that he did not begin to experience any difficulties with his hearing until approximately five to ten years ago.  The examiner wrote that as the service treatment records were silent for any complaints of hearing loss or auditory dysfunction, and as the Veteran reported that there was no change in his hearing immediately following his in-service automobile accident, it was less likely as not that the Veteran's hearing loss was related to any aspects of his military service.

At his February 2010 DRO hearing, the Veteran described experiencing hearing loss after he left active duty.  He said that he was exposed to jet engines while on active duty.

At the Veteran's May 2014 Board hearing, the Veteran related that during Desert Storm, huge generators were running all of the time outside of his tent.  He said that helicopters flew frequently, and he was exposed to diesel trucks.  He said he did not wear hearing protection.

The Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  As discussed, the RO initially denied the Veteran's claim because although the Veteran experienced hearing loss, there was no persuasive evidence that the Veteran's hearing loss was a result of his active duty.  Since then, there has been no further medical evidence added to the file which would establish such a connection.  While the current treatment records contain evidence of treatment for hearing loss, no medical examiner has even suggested a connection between this diagnosed disability and the Veteran's service.  In fact, the one medical opinion concerning such a connection indicates that it is less likely than not that the Veteran's hearing loss is related to his service.  Additionally, the Veteran's personal statements that he has hearing loss as a result of his active duty service were considered at the time of the previous final decision and are thus cumulative.  In essence, the evidence added to the record since the May 2002 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for a bilateral hearing loss disability may not be reopened.

IV. Service Connection Claims

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active military service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus

The Veteran's service treatment records are negative for signs, symptoms, or diagnoses of tinnitus.

Treatment records form January and July 1992 contain the Veteran's complaints of ringing in his ears.

A psychiatric note from June 1996 contains the Veteran's report of tinnitus.

The Veteran underwent VA fee-basis compensation and pension examination in December 2001.  The Veteran said that he had a hearing problem that could have been related to scuba diving to an in-service automobile accident.  The examiner recorded the Veteran's history of tinnitus that began one to two years previously.  

On VA audiological examination in June 2007, the Veteran related that he had difficulty hearing soft voices.  He had difficulty talking on the telephone.  The Veteran reported that he served on active duty on an aircraft carrier, and the Veteran reported experiencing an in-service automobile accident.  The examiner reviewed the available service treatment records and commented on the enlistment and separation examination reports.  The examiner noted that the Veteran reported that he did not begin to experience any difficulties with his hearing until approximately five to ten years ago.  The examiner wrote that as the service treatment records were silent for any complaints of tinnitus or auditory dysfunction, and as the Veteran reported that there was no change in his hearing immediately following his in-service automobile accident, it was less likely as not that the Veteran's tinnitus was related to any aspects of his military service.

At his February 2010 DRO hearing, the Veteran described experiencing hearing loss after he left active duty.  He said that he was exposed to jet engines while on active duty.

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  

In this regard, the Board notes that there is a remarkable lack of credible evidence of pathology during service and for years following separation for tinnitus.  The available service treatment records are negative for complaints of tinnitus.

Although the Veteran later reported tinnitus, it appears that the earliest post-service diagnosis of tinnitus was during the December 2001 VA fee-basis audiology consult.  The Veteran has not indicated any other treatment for hearing problems.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence record shows a current diagnosis of tinnitus, it does not contain reliable evidence which relates the disability to any injury or disease in service.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has stated that he experienced symptoms of tinnitus during service, and that he continued to have such symptoms following discharge from active service.  However, such assertions are directly contradicted by the statements the Veteran made to the December 2001 VA fee-basis examiner.  Although the Veteran stated at his VA hearings that he experienced hearing difficulties since his service, the December 2001 fee-basis audiology examination report reflects that the Veteran said his tinnitus started one or two years previously.  The Board finds the statements the Veteran made to the December 2001 VA fee-basis examiner to be more probative than the statements he during his hearings, as the statements he made to the VA examiner were made to a medical specialist in the context of an audiological examination.  The Veteran's statements to during his hearings were made independently in connection with a claim for financial compensation.  In summary, the Board finds that the negative record at service discharge and in the years following service along with the December 2001 VA examination report to be more probative than the Veteran's statements to the RO.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the VA audiologist who conducted the June 2007 VA examination concluded that the Veteran's tinnitus was less likely as not related to any aspects of his service, to include his in-service automobile accident.  The examiner discussed the pertinent evidence, noting that the enlistment and in-service examinations showed normal hearing (for VA purposes).  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's tinnitus to his military service.  The audiologist provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this examiner's conclusions, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  The Board thus finds the VA examiners' conclusion that the Veteran's tinnitus was less likely than not related to his service to be of greater probative value than the unsupported lay statements from the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Absent competent and reliable lay or medical evidence relating the tinnitus to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for tinnitus must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

C.  Right Elbow

Service treatment records show that in July 1975, the Veteran was in an automobile accident.  The Veteran was treated for trauma to his left elbow.  An X-ray was negative for a fracture.  A neurological examination yielded normal results.  The medical assessment was that the Veteran experienced lacerations only.

The June 1976 separation examination report reflects that the Veteran had normal upper extremities.

A right elbow X-ray taken in January 1977 showed no evidence of fracture.

The Veteran underwent a Gulf War Registry examination in March 1994.  The examiner indicated that with the exception of a scar on the left elbow, the Veteran's extremities were normal.

On VA fee basis examination in November 2001, the examiner indicated that the Veteran had tenosynovitis of the right elbow.

A VA X-ray of the elbows taken in August 2004 revealed arthritic changes.

A VA rheumatology consult from March 2005 indicates that the Veteran had osteoarthritis of the elbows and a history of bursitis.

On VA compensation and pension examination in June 2007, the examiner recorded the Veteran's history of being in a motor vehicle accident while on active duty.  The Veteran reported that he developed swelling in his right elbow within six months of separating from active duty.  He said that he had fluid drained from his elbow on two occasions.  He reported intermittent pain.  Examination of the bilateral elbows showed no swelling, discoloration, or deformity on palpation.  Ranges of motion were full and pain free. The examiner indicated that the Veteran had bilateral tendinitis/lateral epicondylitis, and it was not as likely as not that the elbow condition was related to service.

On VA compensation and pension examination in October 2009, the Veteran said that his right elbow started swelling two months after he left active duty.  He related that his elbow was drained at the time.  It was noted that the Veteran's right elbow hurt one to two times each week.  After performing an examination, the examiner gave a diagnosis of epicondylitis, right elbow.  He opined that the right elbow disorder was less likely than not related to the Veteran's in-service motor vehicle accident.  He explained that the service treatment records did not describe a residual injury to the right elbow, and there were no verifying records to corroborate the Veteran's report of post-service right elbow treatment.

At his February 2010 DRO hearing, the Veteran said that he experienced right elbow pain.  He would do elbow stretching exercises to alleviate the pain.  

On VA Gulf War Protocol examination in October 2012, the Veteran reported pain in both of his elbows after leaving active duty.  The diagnosis given was strain of the bilateral elbows.

At the Veteran's May 2014 Board hearing, the Veteran related his present bilateral elbow pain to of his in-service automobile accident in 1975.

As a preliminary matter, the Board notes that the presumptive regulations are unavailing.  As there appears no clinical evidence pertaining to the Veteran's claimed right elbow disorder dated within the first post-service year it is impossible for the Board to ascertain whether the disability manifested to a compensable degree within this period.  Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection is not precluded from being established through proof of actual direct causation.  Combee, supra.

In this matter, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the Veteran is competent to identify joint pains, however, he is not able to diagnose an underlying pathology.  Further, the evidence does not show that the Veteran has had the requisite training or specialized knowledge necessary to distinguish between the multiple possible etiologies of record, such as his multiple automobile accidents and age, among others.  As such, the Veteran's statements are outweighed by the other evidence of record.

Contrastingly, the Board finds the report of the October 2009 VA compensation and pension examination to be very probative as it was definitive, based upon a complete review of the Veteran's entire claims file and in-person evaluation of the Veteran, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's contentions and addressed what the evidence of record did and did not show.  Accordingly, the October 2009 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   The Board further notes that none of the medical records reflecting treatment for the Veteran's right elbow pain suggests that there exists a medical nexus between the Veteran's current right elbow disorder and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for a right elbow disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

D.  Head Injury

Service treatment records show that in July 1975, the Veteran was in an automobile accident.  He was treated for lacerations on his forehead at his hairline..  The medical assessment was that the Veteran experienced lacerations only.  The June 1976 separation examination report reflects that the Veteran had a normal head.

A treatment record from January 1994 contains the Veteran's complaints of lightheadedness.

The Veteran underwent a Gulf War Registry examination in March 1994.  The examiner indicated that with the exception of faint scars on the forehead, the Veteran's head was normal.  

In July 2003, the Veteran complained to a VA treatment provider of lightheadedness.

On VA compensation and pension examination in October 2009, the examiner noted that the Veteran had been involved in motor vehicle accidents in 1975 and 1980.  There was no known loss of consciousness.  The Veteran reported experiencing small headaches following the 1975 accident and memory loss following the second head injury in 1980.  It was noted that the Veteran reported experiencing dizziness one to two times each month and mild memory impairment.  After performing an examination, the examiner opined that the Veteran did not have a traumatic brain injury during service, and a current diagnosis of a traumatic brain injury was not warranted.  The examiner explained that the service treatment records did not describe any TBI symptoms following the 1975 accident.

The Board finds that service connection for residuals of a head injury, other than scars, is not warranted.  In this matter, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the Veteran is competent to identify symptoms such as experiencing headaches and head pain, however, he is not able to diagnose an underlying pathology.  Further, the evidence does not show that the Veteran has had the requisite training or specialized knowledge necessary to distinguish between the multiple possible etiologies of record, such as his multiple motor vehicle accidents.  As such, the Veteran's statements are outweighed by the other evidence of record.

Contrastingly, the Board finds the report of the October 2009 VA compensation and pension examination to be very probative as it was definitive, based upon a complete review of the Veteran's entire claims file and in-person evaluation of the Veteran, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's contentions and addressed what the evidence of record did and did not show.  In particular, the examiner discussed the documentation relating to the Veteran's in-service 1975 automobile accident and explained why the treatment records did not suggest the presence of a traumatic brain injury.  Accordingly, the October 2009 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   The Board further notes that none of the medical records reflecting other treatment for the Veteran's head suggests that there exists a medical nexus between the Veteran's current complaints and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for residuals of a head injury must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

E.  Neck Disorder

The June 1976 separation examination report reflects that the Veteran had a normal neck.

The Veteran underwent a Gulf War Registry examination in March 1994.  At the time, he complained of intermittent stiffness of the neck.  The diagnosis given was recurrent cervical muscle strain.

In October and November 2005, the Veteran underwent physical therapy for neck pain.

A VA rheumatology consult from March 2005 indicates that the Veteran had osteoarthritis of the axial spine.

On VA compensation and pension examination in October 2009, the Veteran said that his neck hurt daily.  It was noted that the Veteran was in motor vehicle accidents in 1975 and 1980.  After performing an examination, a diagnosis of cervical spine strain was given.  The examiner opined that it was less likely as not that the Veteran's cervical spine disability was related to the Veteran's 1975 motor vehicle accident.  He explained that the service treatment records did not show any neck pain or neck trauma caused by an event during active duty, and there were no complaints of cervical spine pain until many years after leaving active duty.

At his February 2010 DRO hearing, the Veteran said that he believed that his neck condition was a result of his in-service motor vehicle accident in 1975.  

On VA Gulf War Protocol examination in October 2012, the Veteran reported that he developed neck pain following his 1975 accident.  It was noted that recent X-rays revealed degenerative joint disease of the cervical spine.

At the Veteran's May 2014 Board hearing, the Veteran related his present bilateral neck pain to of his in-service automobile accident in 1975.

As a preliminary matter, the Board notes that the presumptive regulations are unavailing.  As there appears no clinical evidence pertaining to the Veteran's claimed neck disorder dated within the first post-service year it is impossible for the Board to ascertain whether the disability manifested to a compensable degree within this period.  Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection is not precluded from being established through proof of actual direct causation.  Combee, supra.

In this matter, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the Veteran is competent to identify joint pains, however, he is not able to diagnose an underlying pathology.  Further, the evidence does not show that the Veteran has had the requisite training or specialized knowledge necessary to distinguish between the multiple possible etiologies of record, such as his multiple automobile accidents and age, among others.  As such, the Veteran's statements are outweighed by the other evidence of record.

Contrastingly, the Board finds the report of the October 2009 VA compensation and pension examination to be very probative as it was definitive, based upon a complete review of the Veteran's entire claims file and in-person evaluation of the Veteran, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's contentions and addressed what the evidence of record did and did not show.  Accordingly, the October 2009 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   The Board further notes that none of the medical records reflecting treatment for the Veteran's neck pain suggests that there exists a medical nexus between the Veteran's current neck disorder and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for a neck disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

F.  Right and Left Hip Disorders

The June 1976 separation examination report reflects that the Veteran had normal lower extremities.

The Veteran underwent a Gulf War Registry examination in March 1994.  The examiner indicated that the Veteran's extremities were normal.

On VA fee basis examination in November 2001, the examiner indicated that the Veteran's hips were normal.  

At his February 2010 DRO hearing, the Veteran said that he believed that his bilateral hip condition was a result of his in-service motor vehicle accident in 1975.  He added that he was not treated for hip pain while on active duty; he was treated for hip pain after leaving the service.  

On VA Gulf War Protocol examination in October 2012, the Veteran reported experiencing bilateral hip pain regularly.  X-rays revealed arthritis of both hips.

At the Veteran's May 2014 Board hearing, the Veteran related his present bilateral hip pain to his in-service automobile accident in 1975.

As a preliminary matter, the Board notes that the presumptive regulations are unavailing.  As there appears no clinical evidence pertaining to the Veteran's claimed right and left hip disorders dated within the first post-service year it is impossible for the Board to ascertain whether the disability manifested to a compensable degree within this period.  Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection is not precluded from being established through proof of actual direct causation.  Combee, supra.

In this matter, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the Veteran is competent to identify joint pains, however, he is not able to diagnose an underlying pathology.  Further, while the Veteran has asserted that he injured his hips in service, the service treatment records are negative for any signs, symptoms, or treatment for a disorder of either hip.  The STRs clearly indicate that the Veteran was in an accident in 1975, but the treatment records reflect that he only received a few lacerations, and the STRs do not reflect that his hips were injured.  The Board notes that the STRs reflect multiple treatments for his accident injuries, but the hips are never mentioned.  It is reasonable to assume that as there are multiple treatment records in connection with the 1975 accident, if the Veteran had injured his hips in the accident, he would have reported it to the service doctors along with his other accident injuries.  Further, the evidence does not show that the Veteran has had the requisite training or specialized knowledge necessary to distinguish between the multiple possible etiologies of record, such as his multiple automobile accidents and age, among others.  As such, the Veteran's statements are outweighed by the other evidence of record.

As reviewed above, the service treatment records are negative for signs, symptoms, or diagnoses of a disability of either hip.  As reflected in the evidence of record, the first medical documentation of liver cysts was recorded in October 2012-nearly thirteen years after his last period of active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board additionally notes that this is not a case where the record is simply devoid of treatment for a bilateral hip disability.  On the contrary, a March 1994 medical examiner indicated that the Veteran's lower extremities were normal, and upon specific examination by a VA fee-basis examiner in November 2001, the examiner indicated that the Veteran's hips were normal.  These factors also suggest that the Veteran did not develop a disability or either hip for many years after leaving service; as such, they also weigh against the claim.

Significantly, none of the Veteran's medical treatment providers have given any indication that there is a relationship between the Veteran's claimed right and left hip disorders and service, and the Veteran has not identified, presented, or alluded to the existence of such a medical opinion- i.e., one that, in fact, establishes a relationship between his hip disorders and service.

As there is no competent and credible evidence that the Veteran's current right and left hip disorders are related to any event from his service, the Board finds that the claim for service connection for right and left hip disorders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


G.  Right Shoulder Disorder

The June 1976 separation examination report reflects that the Veteran had normal upper extremities.

The Veteran underwent a Gulf War Registry examination in March 1994.  The examiner indicated that the Veteran's extremities were normal.

On VA fee basis examination in November 2001, the examiner noted the Veteran's complaints of shoulder pain.

A VA rheumatology consult from March 2005 indicates that the Veteran had osteoarthritis of the shoulders.

On VA compensation and pension examination in October 2009, the Veteran said that he experienced pain and stiffness in his right shoulder.  After performing an examination, the examiner gave a diagnosis of right shoulder strain.  He opined that the right shoulder disorder was less likely than not related to the Veteran's in-service motor vehicle accident.  He explained that the service treatment records did not describe a residual injury to the right shoulder.

At his February 2010 DRO hearing, the Veteran said that he believed that his right shoulder condition was a result of his in-service motor vehicle accident in 1975.  

On VA Gulf War Protocol examination in October 2012, the Veteran reported that he injured both of his shoulders in his in-service automobile accident in 1975.  The examiner indicated that the Veteran had degenerative joint disease of the bilateral shoulders.

At the Veteran's May 2014 Board hearing, the Veteran related his present bilateral shoulder pain to of his in-service automobile accident in 1975.

As a preliminary matter, the Board notes that the presumptive regulations are unavailing.  As there appears no clinical evidence pertaining to the Veteran's claimed right shoulder disorder dated within the first post-service year it is impossible for the Board to ascertain whether the disability manifested to a compensable degree within this period.  Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection is not precluded from being established through proof of actual direct causation.  Combee, supra.

In this matter, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the Veteran is competent to identify joint pains, however, he is not able to diagnose an underlying pathology.  Further, while the Veteran has asserted that he injured his right shoulder in a motor vehicle accident in 1975, the service treatment records indicate that he injured his left shoulder-not his right.  The STRs do not reflect that his right shoulder was injured at any time while he was in the service.  The Board notes that the STRs reflect multiple treatments for his accident injuries, but the right shoulder is never mentioned.  It is reasonable to assume that as there are multiple treatment records in connection with the 1975 accident, if the Veteran had injured his right shoulder in the accident, he would have reported it to the service doctors along with his other accident injuries.  Further, the evidence does not show that the Veteran has had the requisite training or specialized knowledge necessary to distinguish between the multiple possible etiologies of record, such as his multiple automobile accidents and age, among others.  As such, the Veteran's statements are outweighed by the other evidence of record.

Contrastingly, the Board finds the report of the October 2009 VA compensation and pension examination to be very probative as it was definitive, based upon a complete review of the Veteran's entire claims file and in-person evaluation of the Veteran, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's contentions and addressed what the evidence of record did and did not show.  Accordingly, the October 2009 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   The Board further notes that none of the medical records reflecting treatment for the Veteran's right shoulder pain suggests that there exists a medical nexus between the Veteran's current right shoulder disorder and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for a right shoulder disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable disability rating for laceration, right index finger, is denied.

Entitlement to an initial compensable disability rating for scars, is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for abdominal pain is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for memory loss is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for generalized joint pain is denied.

New and material evidence having been received, the claim of entitlement to service connection a right knee disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a left leg disorder to include deep vein thrombosis, pulmonary embolism, and blood clots is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a skin rash is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for a right elbow disorder is denied.

Service connection for residuals of a head injury is denied.

Service connection for a neck disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right shoulder disorder is denied.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

A.  Left Shoulder and Left Elbow

The Veteran has claimed that he currently has left shoulder and left elbow disorders as a result of an in-service automobile accident from 1975.

Service treatment records show that in July 1975, the Veteran was in an automobile accident.  The Veteran was treated for trauma to his left shoulder and left elbow.  An X-ray of the left elbow was negative for a fracture.  A neurological examination yielded normal results.  The medical assessment was that the Veteran experienced lacerations only.

The June 1976 separation examination report reflects that the Veteran had normal upper extremities.

The Veteran underwent a Gulf War Registry examination in March 1994.  The examiner indicated that with the exception of a scar on the left elbow, the Veteran's extremities were normal.

On VA fee basis examination in November 2001, the examiner noted the Veteran's complaints of shoulder pain.

A VA X-ray of the elbows taken in August 2004 revealed arthritic changes.

A VA rheumatology consult from March 2005 indicates that the Veteran had osteoarthritis of the elbows and a history of bursitis.  The consult also indicates that the Veteran had osteoarthritis of the shoulders.

On VA compensation and pension examination in June 2007, the examiner recorded the Veteran's history of being in a motor vehicle accident while on active duty.  The Veteran reported that he developed swelling in his right elbow within six months of separating from active duty.  He said that he had fluid drained from his elbow on two occasions.  He reported intermittent pain.  Examination of the bilateral elbows showed no swelling, discoloration, or deformity on palpation.  Ranges of motion were full and pain free. The examiner indicated that the Veteran had bilateral tendinitis/lateral epicondylitis, and it was not as likely as not that the elbow condition was related to service.

On VA compensation and pension examination in October 2009, the Veteran said that his right elbow started swelling two months after he left active duty.  He related that his elbow was drained at the time.  It was noted that the Veteran's right elbow hurt one to two times each week.  After performing an examination, the examiner gave a diagnosis of epicondylitis, right elbow.  He opined that the right elbow disorder was less likely than not related to the Veteran's in-service motor vehicle accident.  He explained that the service treatment records did not describe a residual injury to the right elbow, and there were no verifying records to corroborate the Veteran's report of post-service right elbow treatment.

At his February 2010 DRO hearing, the Veteran said that he experienced right elbow pain.  He would do elbow stretching exercises to alleviate the pain.  

On VA Gulf War Protocol examination in October 2012, the Veteran reported pain in both of his elbows after leaving active duty.  The diagnosis given was strain of the bilateral elbows and degenerative joint disease of the bilateral shoulders.

At the Veteran's May 2014 Board hearing, the Veteran related his present bilateral shoulder and elbow pain to of his in-service automobile accident in 1975.

The Veteran was afforded a VA examination for compensation and pension purposes in October 2009.  After reviewing the available records and performing appropriate tests, the examiner gave etiology opinions concerning the Veteran's right shoulder and elbow.  No opinion was given regarding the left shoulder and elbow.  In light of the documented in-service treatment for the Veteran's left shoulder and elbow following his 1975 accident, the Board finds that the Veteran should be afforded a VA examination for an etiology opinion regarding his currently diagnosed left shoulder and elbow disorders.

B.  Back Disorder

Service treatment records show that in July 1975, the Veteran was in an automobile accident.  An X-ray of the back was within normal limits.  The medical assessment was that the Veteran experienced lacerations only.

The June 1976 separation examination report reflects that the Veteran had a normal spine.

A lumbar spine X-ray taken in November 1978 was essentially negative.

The Veteran underwent a Gulf War Registry examination in March 1994.  The examiner indicated that the Veteran's back was normal.

On VA fee basis examination in November 2001, the examiner noted the Veteran's complaints of back pain but was unable to provide a diagnosis.  The examiner found no evidence of arthritis.

A VA rheumatology consult from March 2005 indicates that the Veteran had osteoarthritis of the axial spine.

A VA X-ray taken in June 2007 revealed mild to moderate spondylosis at L2-3 and L3-4, degenerative facet joints at L4-5 and L5-S1, and intervertebral disc space narrowing at L5-S1.

On VA compensation and pension examination in June 2007, the Veteran reported that he had medical care for his back at the time of the 1975 in-service accident.  The Veteran reported experiencing a number of lifting injuries while working as an X-ray technician subsequent to his service.  He currently experienced daily pain.  It was noted that the Veteran's spine was jarred in motor vehicle accidents in the 1980s when he struck a side window and had a rollover in his truck.  The examiner observed a mild thoracic kyphosis and mild pain in the center of the L4 region.  The examiner gave a diagnosis of osteoarthritis of the low back and opined that the back condition was not as likely as not related to service.

Although the June 2007 VA examiner gave a negative opinion regarding any connection between the Veteran's current back disorder and his service, the examiner gave no reasoning to support his given opinion.  As there is no reasoning to support the given opinion, it is insufficient for adjudication purposes.  No other VA examiner has addressed the Veteran's back claim.  As the June 2007 VA examiner did not explain the reasons for his given opinion, the Veteran should be afforded a new VA examination for an etiology opinion regarding his currently diagnosed back disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

C.  Right and Left Knee Disorders

Having found that new and material evidence has been received sufficient to reopen the previously denied claim for service connection for right knee disorder, the Board finds that additional development is necessary before adjudicating the claim on the merits.  The Board also finds that additional development is necessary before adjudicating the claim for a left knee disorder.

The June 1976 separation examination report reflects that the Veteran had normal lower extremities.

The Veteran underwent a Gulf War Registry examination in March 1994.  The examiner indicated that the Veteran's extremities were normal.

On VA fee basis examination in November 2001, the examiner indicated that the Veteran's knees were normal.

In June 2009, the Veteran said that he injured his knee in July 1986 while attending Field Medical School at Camp Lejeune.  He could not remember if it was his left or right knee.  He said that X-rays were taken.

At his February 2010 DRO hearing, the Veteran said that he could not remember which knee he injured while he was at Camp Lejeune, but he had problems with both of his knees in the past.  He currently experienced pain in his right knee.

On VA Gulf War Protocol examination in October 2012, the Veteran reported that he injured a knee at Camp Lejeune.  He said that both of his knees continued to hurt.  An MRI revealed degenerative joint disease changes of the knees.  The examiner opined that the Veteran had bursitis of the bilateral knees.

Service personnel records document that the Veteran served on ACDUTRA at Camp Lejeune in July 1986.  As noted above, any treatment records from the Veteran's time on Reserve duty appear to be unavailable, and VA has a heightened duty to assist in these cases.  See O'Hare, supra.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  In this case, the Veteran is competent to report experiencing a knee injury, and the Board has found his assertions relating to the claimed injury and experiencing continuing pain to be credible.  As such, there is evidence establishing that an event occurred while on ACDUTRA as well as an indication of recurrent symptoms of a disability that may be associated with the Veteran's service.

However, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Because the Board has accepted the occurrence of an in-service event, and there is the Veteran's competent evidence of a current disability, the Board concludes that a VA examination is warranted to determine the etiology of any currently present right and/or left knee disorder.  See O'Hare, supra; see also McLendon, supra.

D.  Liver Cysts, to Include as Due to Exposure to Contaminated Water at Camp Lejeune

The Veteran has claimed that he has liver cysts that were incurred secondary to exposure to contaminated water at Camp Lejeune.  The Board notes that VA Fast Letter 11-03, revised January 28, 2013, sets forth guidance for a VA agency of original jurisdiction as to the processing of claim in which it is alleged that disability is due to contaminated drinking water at Camp Lejeune.

A VA treatment record from February 2004 documents that the Veteran had several liver cysts.

A fatty liver and cysts were noted in a February 2008 VA treatment record.  A subsequent radiology report from March 2008 was interpreted as only presenting a fatty liver.  An MRI reviewed in April 2008 revealed a left liver cyst.

At his February 2010 DRO hearing, the Veteran said that he had an MRI that had revealed a liver cyst.

On VA Gulf War Protocol examination in October 2012, the examiner noted that the Veteran had a fatty liver and liver cysts.

In recent years, the United States Navy and VA have acknowledged that persons residing or working at the Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply.  The contaminants were the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, and are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks.  The United States Environmental Protection Agency has characterized trichloroethylene as carcinogenic to humans.  VA Health Care Fact Sheet 16-9, published in November 2008, indicated that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems.  In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases.  VA has encouraged Veterans to file claims for any VA disability compensation for any injury or illness the Veteran believes is related to their service, including service at Camp Lejeune.  VA is handling disability claims based on exposure to contaminated water at Camp Lejeune on a case-by-case basis.

As noted above, service personnel records document that the Veteran served on ACDUTRA at Camp Lejeune in July 1986.  As such, he was at Camp Lejeune during the contamination period.  As the Veteran currently has a diagnosis of liver cysts, he should be afforded a VA examination to explore any connection between those cysts and exposure to the contaminated water at Camp Lejeune.

E.  Entitlement to 10 percent evaluation based on multiple, non-compensable service connected disabilities

The Veteran's claim for a 10 percent evaluation based upon multiple non-compensable service-connected disabilities, is inextricably intertwined with the remanded service connection issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, adjudication of this issue at this time would be premature.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letter No. 11-03, dated January 11, 2011, as well as any subsequent directives, the appellant's appeal, must be returned to the Louisville, Kentucky, RO for further development.

2.  Obtain all outstanding pertinent treatment records.  All records and/or responses received should be associated with the claims file.

3.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any left shoulder, left elbow, back, right knee, and left knee disorders.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current disorder of the any left shoulder, left elbow, back, right knee, and left knee.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of the 1975 automobile accident or the 1986 knee injury.  

Any opinion expressed must be accompanied by a complete rationale.

For purposes of this opinion, the examiner should presume that the Veteran experienced an unspecified knee injury while serving at Camp Lejeune in July 1986.  

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's liver cysts.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

For the liver cysts, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's liver cysts are (1) caused by or (2) etiologically related to active duty service, including exposure from contaminated water at Camp Lejeune. 

The examiner should reconcile any opinion with all other clinical evidence of record. A complete rationale should be provided for any opinion expressed.

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


